Citation Nr: 1447838	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-05 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1967.

In July 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in April 2014, and was remanded for further development.  Specifically, the Board requested additional VA treatment records be obtained and a VA examination be provided.  The Board finds both of these requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The April 2014 Board decision also denied entitlement to a rating in excess of 10 percent for his eye impairment.  However, in a September 2014 written statement, the Veteran again discussed his eye impairment.  Accordingly, the AOJ should contact the Veteran and clarify whether he intended to file a new claim for an increased rating for his eye impairment.  


FINDING OF FACT

The Veteran did not have compensable hearing loss at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A  (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As hearing loss has been associated with service and service-connection has been granted, the Veteran now seeks a higher (compensable) rating.  Under VA regulations, the rating for hearing impairment is determined by a mechanical application of the results from qualifying audiometric testing to the tables included in the rating schedule.  Impairment of hearing acuity is measured by the results of controlled speech discrimination tests, measured by the Maryland CNC word list, and the average hearing threshold level, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  These levels of hearing impairment are then applied to Table VII in order to determine the rating percentage.  38 C.F.R. § 4.85.

In a May 2010 VA examination, audiometric testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
60
60
LEFT
25
25
65
65
75

The average pure tone threshold in the Veteran's right ear was 43.75 decibels, while the average pure tone threshold in the left ear was 57.5 decibels.  The audiologist also administered the Maryland CNC word list pursuant to VA regulations.  The speech recognition was 96 percent in the right ear and 94 percent score in the left ear.  The examiner also opined that the Veteran had difficulties hearing, but it did not impact his occupation as he was not employed.  Therefore, the examiner complied with the requirements of Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Under Table VI, a pure tone average threshold of 43.75 in the right ear with a 96 percent speech discrimination score equates to level I hearing acuity.  A pure tone average threshold of 57.5 decibels in the left ear with 94 percent speech discrimination relates to a level II hearing acuity.  Under Table VII, a level I rating in the better ear and level II rating in the worse equates to a noncompensable rating for hearing impairment.

In July 2010, the Veteran's bilateral hearing acuity was evaluated by a private physician.  During this evaluation, the physician reviewed an audiogram conducted in June 2010, the results of which are summarized below:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
60
65
LEFT
25
25
55
65
80

Although speech discrimination testing was conducted, the report does not reflect whether the Maryland CNC word list was used to determine the results.  Under the regulations, the results of this unknown speech discrimination testing cannot be used to determine hearing impairment for VA purposes. 
 
Looking, therefore, at Table VIA for numeric designation of hearing impairment based only on puretone threshold average, the Veteran's average of 41.25 in the right ear equates to level I impairment, and the average of 56.25 in the left ear is level IV impairment.  Under Table VII, level IV impairment in the worse ear and level I in the other still warrants a noncompensable rating.  

The evidence also includes a February 2013 audiogram which suggests that the Veteran's hearing loss had increased in severity.  It is not clear whether this audiogram was conducted by a state-licensed audiologist.  Because VA regulations provide that an evaluation of hearing impairment for VA purposes may only be conducted by a state-licensed audiologist, the results of this audiogram cannot be used to determine the Veteran's disability rating. 

Nonetheless, because the 2013 audiogram suggested that the Veteran's disability may have worsened, he was provided with an additional examination in June 2014.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  As required by Martinak, he described his hearing loss caused impairments with normal conversational speech and required him to raise the volume on his television.  Audiometric testing was conducted, as summarized below:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
60
65
LEFT
25
25
65
70
75

The Maryland CNC word list was used reflecting speech discrimination of 94 percent in the right ear and 96 percent in the left ear.  An average hearing impairment in the right ear of 46.25 with a 94 percent discrimination yields level I hearing impairment, while 58.75 average in the left ear with a 96 percent discrimination yields level II impairment.  When combined under Table VII, these levels continue to result in a noncompensable rating.

In sum, the weight of evidence does not establish the Veteran had compensable hearing loss for VA purposes at any point during the period on appeal.  While the February 2013 audiometric testing suggested worsening hearing loss, the results of this test cannot be used as it is unclear whether it was conducted by a state-licensed audiologist.  Even if the tester was a state-licensed audiologist, the results of the February 2013 test are well outside the weight of evidence showing fairly consistent results both prior to and since this test.  Therefore, his appeal is denied.

Next, the Board has attributed all the Veteran's symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria are adequate to address the disability.  The very symptoms that the Veteran describes, including difficulties hearing conversation and the television, are the symptoms included in the criteria found in the rating schedule for his disability.  As such, the schedular rating criteria adequately describe his disability picture, and referral for extra-schedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the claims file reflects that the Veteran was employed until he retired, based on age, at seventy years old.  Thus, the Board finds that Rice is inapplicable as the evidence does not show unemployability.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the Veteran was provided with a letter in March 2010 which provided him with notice required by the VCAA, as well as information pertaining to the assignment of disability ratings and effective dates, prior to the initial determination.  Therefore, with this letter the VA satisfied all notification requirements of the VCAA.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  VA and private treatment records have been obtained, as have service treatment records.  Additionally, employment records are included in the claims file.  He also provided testimony at a hearing before the Board in July 2013 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


